Citation Nr: 0432721	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  95-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for residuals of a left 
arm injury.  

3.  Entitlement to service connection for a psychiatric 
disorder, 
including post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployablity (TDIU).  


REPRESENTATION

Appellant represented by:	Mr. Lewis C. Fichera, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from 1990 and 1994 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

During a May 2004 hearing in Washington, D.C., before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran and his attorney indicated they also believe he is 
entitled to service connection for residuals of injuries to 
his head and neck.  These additional claims have not been 
adjudicated by the RO, however, much less denied and timely 
appealed to the Board.  So they are referred to the RO for 
appropriate development and consideration since the Board 
does not currently have jurisdiction to consider them.  See 
38 C.F.R. § 20.200 (2004).

Unfortunately, further development of the evidence also is 
needed concerning the claims that are before the Board.  So 
for the reasons discussed below, they are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


REMAND

Historically, a June 1985 rating decision granted service 
connection for a lumbosacral strain and assigned a 20 percent 
disability rating.  Service connection also was granted for a 
postoperative incisional scar of the left shoulder, which was 
rated at the noncompensable level (i.e., as 0 percent 
disabling).  These ratings have remained in effect ever 
since.  That decision also denied service connection for a 
left shoulder strain, as a residual of a fracture, 
determining there was clear evidence of a pre-service 
fracture of the left shoulder and no in-service evidence of 
treatment or aggravation.  Also, Board decisions in June 1987 
and January 1990 denied increased ratings for a service-
connected lumbosacral strain, and the 1990 Board decision 
noted that disc pathology was not part and parcel of the 
service-connected low back disorder.  See, e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must 
be able to distinguish by competent medical opinion the 
extent of the veteran's symptoms that are attributable to 
service-related causes from those that are not).

To summarize the voluminous evidence, there are indications 
of at least four of the five alleged injuries at issue.  
First, the veteran sustained at least a fracture of the left 
humerus in a pre-service August 1971 vehicular accident, but 
the clinical records of that hospitalization and treatment 
are not on file.  Second, there is evidence that he sustained 
an in-service low back injury, in March 1984, giving rise to 
his now service-connected lumbosacral strain.  Third, he 
testified that he sustained other injuries, too, at least 
apparently to his left shoulder in January 1985 when he 
purportedly fell due to the service-connected lumbosacral 
strain.  Concerning this alleged incident, his service 
medical records (SMRs) are incomplete since it appears that 
he was given a Physical Profile for a left shoulder 
separation and that at one time his SMRs may have been sent 
to the U.S. Air Force Board of Correction of Records in about 
1992.  Since then the RO has made several attempts to locate 
and obtain his SMRs, but there is no certification they have 
been lost or are otherwise unobtainable.  



Fourth, the veteran sustained further injuries after service, 
in April 1986, while working for the U.S. Post Office.  And 
it is clear that he is now receiving Workman's Compensation 
as a result.  His claim number in that proceeding apparently 
was A2-556762.  While some clinical records pertaining to 
that claim are on file, not all relevant information is 
presently of record concerning that incident and should be 
obtained.

Fifth, the veteran was injured in a post-service vehicular 
accident in either July or November 1989.  He alleges this 
caused only a temporary exacerbation of the service-connected 
lumbosacral strain, and a temporomandibular joint injury.  
Nevertheless, these records also must be obtained.  

The above development is required by 38 U.S.C.A. § 5103A(a) 
and (b) (West 2002) and 38 C.F.R. § 3.159(c) (2004).  

Note also that, decisions of the RO - if not timely 
appealed, are final and binding on the veteran.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  But it is possible to reopen a previously denied, 
unappealed, claim by submitting evidence that is both new and 
material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2004).  

Although the veteran did not appeal the June 1985 denial of 
service connection for a left shoulder strain, as a residual 
of a fracture, the RO did not discuss the applicable laws and 
regulations for reopening previously denied claims when 
issuing its rating decision in July 1985 or even in the 
January 1995 statement of the case (SOC) or any subsequent 
supplemental SOC (SSOC).  Rather, the RO only listed the 
provisions concerning service connection, with no mention 
whatsoever of whether new and material evidence had been 
submitted to reopen the claim.  And that is the threshold 
preliminary determination that first must be made.  The Board 
must determine whether new and material evidence has been 
submitted because it affects the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384; see also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The RO therefore needs to 
provide the veteran an appropriate SSOC citing the laws and 
regulations governing claims to reopen and applying these 
laws and regulations to the specific facts of this case.  38 
C.F.R. § 19.31 (2002).  And this, in turn, will protect his 
procedural due process rights and prevent him for being 
unduly prejudiced in his appeal.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

As recently as a May 2004 letter the veteran's attorney 
stated that the veteran had turned over various VA X-rays 
taken in 1985 to the VA Medical Center in Philadelphia, but 
that he still has in his possession two X-rays or CT scans 
dated October 28, 1985, of his head, neck, skull, brain, and 
cervical spine.  These should be submitted to VA.  Also, 
documentation in May 2003 reflects that a search for the 1985 
VA X-rays at the VA Medical Center in Philadelphia was 
negative, but it was noted that the veteran might possibly 
have records or a file at the VA Medical Center in 
Wilmington, Delaware.  So a search for the 1985 VA X-rays 
should be conducted at that medical facility, as well.

Other evidence shows the veteran has received VA outpatient 
treatment (VAOPT) since 1986, but it is unclear whether all 
these records have been obtained and associated with his 
claims file.

Moreover, although the veteran has had numerous VA 
examinations over the years, none have offered a clear 
medical opinion as to whether his claimed disabilities are 
attributable to any injury in service or, where applicable in 
the alternative, are otherwise due to his already service-
connected lumbosacral strain.

Until the claim for service connection for residuals of a 
left shoulder injury is reopened, however, VA will not give 
the assistance in [38 C.F.R.] § 3.159(c)(4) (providing a 
medical examination or obtaining a medical opinion)."  
See Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA will 
assist in obtaining Federal and non-Federal records.  

The service-connected lumbosacral strain has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  But the rating 
criteria for evaluating service-connected spinal disabilities 
were amended effective September 26, 2003, except that the 
criteria for the evaluation of intervertebral disc syndrome 
(IVDS) were amended effective September 23, 2002.  The RO has 
not applied these new criteria.  

Generally, where the law or regulation changes during an 
appeal, the version most favorable to the veteran will apply 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  But when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, and the prior 
version may be applied, if more favorable, to periods 
preceding and following the change.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Thus, as of September 26, 2003, both the RO and the Board 
must consider the revised criteria of DC 5293 (which was 
renumbered as Diagnostic Code 5237).  The old criteria 
focused on subjective classifications, e.g., whether the 
degree of limitation of motion was mild, moderate or severe.  
The new criteria, on the other hand, use more objective 
criteria and provide for evaluations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and 
thus encompass and take into account these symptoms and 
remove any requirement that there be any of these symptoms to 
assign any evaluation.  The revised criteria provide for 
ratings based on, in pertinent part, limitation of motion of 
a particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

Since the RO has not had the opportunity to address the 
potential application of the revised rating criteria, there 
is potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act 
(VCAA) and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  

2.  The RO must conduct a thorough search for all 
of the veteran's SMRs and, if obtained, they must 
be associated with the other evidence in his 
claims file.  If unobtainable, the RO must ensure 
that these records either do not exist, have 
irretrievably been lost, or that further efforts 
to locate them would be futile.  And this must be 
expressly documented in the record.

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the claimed disorders.  Ask 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private doctor that has seen him 
in consultation since his discharge from service 
in February 1985, the records of which are not 
already on file.  

This must include, at a minimum, all records 
pertaining to the 
pre-service 1971 injury of the left arm or left 
shoulder, or both, records from the U. S. 
Department of Labor concerning the veteran's 
Workman's Compensation claim, and records 
pertaining to his 1989 injury.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

4.  The RO must take the appropriate steps to 
determine whether all VA clinical records from the 
VA Medical Center in Wilmington, Delaware, are on 
file.  This must include a search for any VA X-rays 
taken in 1985.  

In this regard, the veteran should be requested to 
submit to the RO the original X-ray films taken in 
1985 that are still in his possession.  If 
submitted, these X-rays in turn must be referred 
to a VA radiologist for interpretation, the 
written report of which must be placed in the 
claims file.  

The RO must ensure that all VAOPT records since 
1986 that are not already on file are obtained and 
associated with the claims file.  

5.  Schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not that any 
psychiatric disorder he currently has - other than 
a personality disorder - is etiologically related 
to his military service or to disability, including 
pain, and impairment from his service-connected 
disabilities, as opposed to disability and 
impairment from his nonservice-connected 
disabilities, or to some combination of both.  

Specific attention should be paid to distinguishing 
between any signs and symptoms of a personality 
disorder or any other developmental disorder from 
those of any currently present acquired psychiatric 
disorder that may exist.  A medical opinion also is 
needed to either confirm or rule out a diagnosis of 
PTSD.  If the veteran has PTSD, the VA examiner 
must indicate whether it is at least as likely as 
not due to the claimed stressor of disability, 
including pain, and impairment resulting from 
service-connected disabilities, as opposed to 
disability, including pain, and impairment from the 
veteran's nonservice-connected disabilities, or to 
some combination of both.  

If PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the criteria 
for this diagnosis.  To facilitate making these 
determinations, send the claims folder (c-file) to 
the examiner for a review of the veteran's 
pertinent medical history.  The rationale for all 
opinions expressed should be discussed.  The 
examination report must confirm that the claims 
folder was reviewed. 

6.  Also schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the claimed disability of 
his left arm.  

Specific attention of the examiner is drawn to 
the possibility of 
pre-service, in-service, and post-service 
injuries of the left arm.  

The examiner should express an opinion as to 
whether it is at least as likely as not that any 
left arm disorder the veteran now has is of 
service origin.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All necessary 
testing should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include the 
questions to which answers are provided.

7.  As well, schedule the veteran for a VA 
orthopedic examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  



8.  Schedule the veteran for a VA neurological 
examination, too, to assess the severity of his 
service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.   If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected low back disorder, to include 
any effect upon peripheral nerves of the lower 
extremities other than the sciatic nerve, should 
be recorded, to include recording the impact upon 
function and the degree of severity of such 
neurological impairment, if any.  

9.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information in response to the questions posed, 
take corrective action before readjudicating the 
claims.  38 C.F.R. § 4.2 (2003).  



10.  Then readjudicate the claims based on the 
additional evidence obtained.

Determine whether new and material evidence has 
been submitted to reopen the claim for service 
connection for residuals of a left shoulder 
injury.  If so, the RO should give consideration 
to affording the veteran a VA medical examination 
to ascertain the etiology of any such disability.  
Then, in adjudicating the claim on the merits, the 
RO should apply the legal principles recently set 
forth in adjudicating claims of service connection 
due to in-service aggravation in VAOGPREC 03-2003, 
issued on July 16, 2003.  

The RO should cite and address both the old and 
the revised criteria for rating spinal disorders.  

The RO should also address whether any 
intervertebral disc syndrome (IVDS) is now part 
and parcel of the service-connected lumbosacral 
strain.  If so, the RO should also apply the old 
and new rating criteria for the evaluation of 
IVDS.  

11.  If the benefits sought on appeal remain 
denied, prepare a SSOC and send it to the veteran 
and his attorney.  Give them time to respond to 
it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


